2020 IL 124352



                                             IN THE
                                    SUPREME COURT
                                                OF
                              THE STATE OF ILLINOIS




                                        (Docket No. 124352)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. RYAN M. RODDIS, Appellee.


                                  Opinion filed January 24, 2020.



            JUSTICE GARMAN delivered the judgment of the court, with opinion.

            Chief Justice Burke and Justices Thomas, Kilbride, Karmeier, Theis, and
         Neville concurred in the judgment and opinion.



                                             OPINION

¶1            Following a bench trial in the circuit court of Macon County, defendant, Ryan
         Roddis, was convicted of aggravated domestic battery (720 ILCS 5/12-3.2(a)(1),
         12-3.3(a) (West 2010)) and sentenced to six years in prison. Defendant filed a
         pro se motion for reduction of his sentence that also alleged ineffectiveness of his
         trial counsel. That motion was dismissed as untimely.
¶2       On appeal, defendant argued, inter alia, that the trial court erred in dismissing
     his pro se posttrial claim of ineffective assistance of counsel without conducting a
     hearing in compliance with People v. Krankel, 102 Ill. 2d 181 (1984). The appellate
     court upheld defendant’s conviction and sentence yet remanded to the trial court to
     conduct a hearing in accordance with Krankel.

¶3       On remand, the trial court conducted what it deemed a “pre-inquiry Krankel
     hearing” to determine if the allegations were founded, at which point the court
     would appoint separate counsel and proceed to a “full-blown” Krankel hearing. The
     court conducted a hearing with defendant and his previous counsel, giving
     defendant the opportunity to elaborate on his allegations and subsequently allowing
     counsel to respond based on their representation of defendant. Ultimately, the court
     ruled that the allegations did not establish ineffective assistance of counsel.

¶4      Defendant appealed, asserting that the trial court erred in addressing the merits
     of his claim beyond determining whether to appoint new counsel for further
     proceedings. The appellate court, finding that the trial court should not have
     decided the merits of defendant’s claim at that initial hearing, reversed and
     remanded. 2018 IL App (4th) 170605. For the reasons that follow, we reverse the
     judgment of the appellate court and affirm the judgment of the trial court.


¶5                                    BACKGROUND

¶6                                 Defendant’s Bench Trial

¶7        In June 2012, the State charged defendant with aggravated domestic battery
     (720 ILCS 5/12-3.3 (West 2010)), alleging that he pushed Meghan Collins’s head
     into a door and struck her, resulting in a laceration requiring stitches. Defendant,
     initially represented by Phillip Tibbs, fired Tibbs six months before trial and
     ultimately retained Baku Patel as counsel.

¶8       At the 2013 bench trial, the State called Collins, who testified that in June 2012
     she and defendant were living together when an argument ensued. When Collins
     asked defendant to leave, he responded by picking up a couch pillow and attempting
     to throw it out the apartment’s front door. Collins pushed the cushion out of
     defendant’s hands. Defendant then pushed Collins’s head, which struck the corner




                                             -2-
       of the apartment door, resulting in a laceration. Collins called the police and was
       eventually taken to the hospital, where staples were used to close the head
       laceration.

¶9         Decatur police officer Scott Bibby responded to Collins’s apartment the day of
       the incident. He testified that defendant told him that, during the argument,
       defendant threw a couch cushion at Collins’s head to get her to stop yelling, which
       accidentally hit Collins, knocking her head into the door. Collins told Bibby that
       defendant punched her in the head.

¶ 10       An emergency room physician testified that she treated Collins with three
       staples to close a two-inch laceration to the head, which Collins reported was
       caused by someone grabbing her head and hitting it against a door.

¶ 11       Although Collins originally told police that defendant struck her in the head
       multiple times, through cross-examination she admitted that was untrue, as
       defendant had only pushed her head once. She also testified that, since the incident,
       she had communicated with defendant via phone, text messages, and e-mails and
       told him she believed that he did not intend to hit her head against the door or cause
       her injury. Collins additionally admitted via cross-examination that she was
       currently being charged with filing a false police report in an unrelated matter.

¶ 12       Defendant testified that Collins wanted him to leave the apartment and started
       throwing his belongings out the front door. In response, he decided to throw his
       couch outside and grabbed a seat cushion to toss it out the door. The cushion struck
       Collins instead, causing the injury. He testified that he never intended to harm
       Collins and he never pushed her head into the door.

¶ 13       Patel asked defendant on direct examination if Collins had contacted him since
       the incident. Defendant responded that Collins contacted him “all the time,”
       including threatening to testify against him unless he gave her money. Defendant
       testified that Collins’s texts also included her admission that she thought the injury
       was an accident.

¶ 14       The trial court found defendant guilty of aggravated battery, sentencing him to
       six years in the Illinois Department of Corrections.




                                               -3-
¶ 15                                       First Appeal

¶ 16       Defendant subsequently filed a pro se motion for reduction of sentence that also
       alleged ineffective assistance of counsel. The trial court denied the motion as
       untimely.

¶ 17       Defendant appealed, arguing that (1) the evidence was insufficient to prove him
       guilty beyond a reasonable doubt and (2) the trial court erred by dismissing his
       pro se posttrial claims of ineffective assistance of counsel without addressing them.
       The appellate court affirmed defendant’s conviction and sentence but remanded for
       a hearing on defendant’s claims of ineffective assistance of counsel in compliance
       with Krankel and its progeny. 2016 IL App (4th) 160631-U.


¶ 18                                Proceedings on Remand

¶ 19       On remand, the trial court appointed public defender Rodney Forbes to
       represent defendant during Krankel proceedings to consider the claims of
       ineffective assistance of counsel and set a date for a “pre-inquiry Krankel hearing.”
       Forbes, however, noted that he was not normally appointed at a pre-Krankel
       inquiry. He also notified the court about a potential conflict of interest because he
       briefly represented Collins in an unrelated but contemporaneous case. The court
       allowed Forbes to withdraw over defendant’s objection, finding it was unnecessary
       to appoint counsel until after the court had conducted the preliminary Krankel
       inquiry.

¶ 20       The trial court scheduled a hearing, at which time it stated it would examine
       defendant’s allegations and, if the allegations against counsel were “well-
       grounded,” the court would then reappoint Forbes or another attorney to represent
       defendant.


¶ 21                                  January 2017 Hearing

¶ 22       At the “pre-inquiry Krankel hearing,” defendant, Tibbs, Patel, and the State
       were present. The trial court again explained that it would allow defendant to
       elaborate on his allegations of ineffective counsel, allow either of his attorneys to
       respond where appropriate, and then determine the validity of the claims. The court




                                               -4-
       noted that, “if the allegations are denied, I’ll probably go ahead and appoint you
       counsel” to “deal with the rest of your motion for reduction of sentence.”
       Conversely, if the court concluded the allegations had possible merit, it would
       appoint separate counsel and “proceed to a full-blown Krankel hearing.”

¶ 23       Defendant primarily alleged ineffective assistance of his trial counsel for failure
       to impeach Collins with various text messages. The text messages to defendant
       indicated that Collins believed the incident was an accident and offered to speak to
       Patel or testify in a certain manner if defendant paid Collins $1000.

¶ 24       Patel responded that he got Collins to admit on cross-examination that she
       believed defendant did not knowingly harm her and that she specifically used the
       word “accident.” He explained that, once Collins testified that she believed the
       degree of harm she sustained was accidental, there was nothing to impeach. He also
       noted that he cross-examined Collins about falsely telling police that defendant
       punched her.

¶ 25       Defendant also alleged that Tibbs “tricked” him into waiving his jury trial, by
       indicating that counsel personally knew the trial judge and could get his charges
       lowered once the jury trial was waived. Tibbs denied ever making such
       representations.

¶ 26       At the conclusion of the hearing, the trial court determined that defendant’s
       allegations did not amount to ineffective assistance of counsel and thus would “not
       proceed to a full Krankel hearing.” The court then explained that it would appoint
       counsel to represent defendant on his remaining claims in the motion to reconsider
       sentence, which it ultimately denied.


¶ 27                                      Second Appeal

¶ 28       Defendant again appealed, arguing that the trial court erred by addressing the
       final merits of his ineffective assistance of counsel claim instead of determining
       whether his case suffered from “possible neglect” and appointing new counsel to
       address the merits going forward. The appellate court agreed, finding that a trial
       court cannot reach the merits of an ineffective assistance claim in a Krankel hearing




                                                -5-
       but can only determine whether it is appropriate to appoint new counsel to
       investigate those claims when “possible neglect” has been demonstrated.

¶ 29       The appellate court reversed and remanded with directions to appoint new
       counsel. 2018 IL App (4th) 170605, ¶ 102. This court granted the State’s petition
       for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2018).


¶ 30                                       ANALYSIS

¶ 31       We are presented with the question of whether, upon a defendant’s pro se
       posttrial allegations of ineffective assistance of counsel triggering the trial court’s
       duty to conduct a Krankel inquiry, the court may properly consider both the factual
       and legal merits of the claim in its determination whether to appoint the defendant
       new counsel. The State challenges the appellate court’s determination that trial
       courts should only consider the factual merits of a defendant’s pro se allegations of
       ineffective assistance of counsel. Defendant maintains that the court erred by
       considering the legal merits of the ineffective assistance of counsel claim during
       the preliminary Krankel inquiry.


¶ 32                                     Krankel Inquiries

¶ 33      The issue of whether the trial court properly conducted a preliminary Krankel
       inquiry presents a legal question that we review de novo. People v. Jolly, 2014 IL
117142, ¶ 28.

¶ 34       A pro se posttrial motion alleging ineffective assistance of counsel is governed
       by the common-law procedure developed by this court in Krankel, 102 Ill. 2d 181,
       and refined by its progeny. People v. Ayres, 2017 IL 120071, ¶ 1. The procedure
       encourages the trial court to fully address these claims and thereby narrow the
       issues to be addressed on appeal. People v. Jocko, 239 Ill. 2d 87, 91 (2010).

¶ 35       Under the common-law procedure, a pro se defendant is not required to file a
       written motion but need only bring his or her claim to the trial court’s attention.
       Ayres, 2017 IL 120071, ¶ 11. New counsel is not automatically appointed in every
       case when a defendant presents a pro se posttrial motion alleging ineffective
       assistance of counsel. People v. Moore, 207 Ill. 2d 68, 77 (2003). Rather, when a




                                                -6-
       defendant makes such a claim, the court should first examine the factual basis of
       the defendant’s claim. Id. at 77-78. If the court determines that the claim lacks merit
       or pertains only to matters of trial strategy, then the court need not appoint new
       counsel and may deny the pro se motion. Id. at 78. However, if the allegations show
       possible neglect of the case, new counsel should be appointed. Id.

¶ 36        New counsel would then represent the defendant at the hearing on the pro se
       ineffective assistance of counsel claim. Appointed counsel can independently
       evaluate the claim and avoid the conflict of interest that trial counsel would have in
       trying to justify his or her own actions contrary to the defendant’s position. Id.
       (citing People v. Chapman, 194 Ill. 2d 186, 230 (2000)).

¶ 37       In arriving at its holding in this case, the appellate court observed that numerous
       courts have misinterpreted how to conduct Krankel hearings and the proper
       procedures required when a defendant raises a pro se posttrial claim of ineffective
       assistance of counsel. 2018 IL App (4th) 170605, ¶ 43 (“[T]he trial court
       misunderstood both the purpose of a Krankel hearing and how one should be
       conducted. Because we have seen too many cases in which trial courts suffer from
       the same confusion, we believe a thorough discussion of Krankel hearings might
       be helpful.”). Both acknowledging this possibility and recognizing the abundance
       of this court’s decisions that have contributed to the refinement of the Krankel
       procedure, we will limit our analysis to consideration of our opinions applicable to
       the matters at issue.


¶ 38                     The Factual or Legal Merits of a Krankel Claim

¶ 39        The State contends that it is settled law that trial courts may indeed consider the
       merits of a defendant’s pro se allegations of ineffective assistance of counsel in
       their entirety at the preliminary inquiry stage of the Krankel proceedings. The State
       cites various cases that hold that a trial court does not appoint new counsel when
       the defendant’s claim “lacks merit.” See Jocko, 239 Ill. 2d at 92 (stating new
       counsel need not be appointed if “ ‘the claim lacks merit’ ” (quoting Moore, 207
Ill. 2d at 78)); People v. Simms, 168 Ill. 2d 176, 199 (1995) (stating new counsel is
       unnecessary if defendant’s claim “is meritless”); People v. Sims, 167 Ill. 2d 483,
       518 (1995) (concluding new counsel need not be appointed if “there is no validity
       to the defendant’s claim”).



                                                -7-
¶ 40       The State posits that this terminology necessarily contemplates a court’s
       consideration of both the factual and legal merits of the claim prior to the
       determination of whether to appoint new counsel. In support, it lists a number of
       cases, yet it relies primarily on this court’s decision in Chapman. We agree that
       Chapman is particularly illuminating to the present issue. In that case, the
       defendant, Reginald Chapman, was charged with first degree murder, aggravated
       kidnapping, and concealment of a homicidal death in the killings of Angela Butler,
       his former paramour, and Christopher Butler, their shared infant son. Separate
       juries found the defendant guilty of first degree murder on each count. Chapman,
194 Ill. 2d at 196-97.

¶ 41       The State’s evidence at trial revealed that the victims’ bodies were recovered
       by police floating in the Calumet Sag Channel in Alsip, Illinois, and bound to free
       weights of varying sizes by orange and black electrical cord. The last person to see
       Angela and Christopher alive testified that the defendant approached their car as
       they waited for family in a local grocery store parking lot. After Angela gave the
       infant to the defendant, he shoved her into his car. Her companion asked where they
       were going and noted that Angela seemed frightened and the defendant seemed
       upset. Id. at 198-99.

¶ 42       Pursuant to the murder investigation, police arrived at the defendant’s
       apartment, where he was with his current girlfriend. The defendant initially denied
       owning any weight-lifting equipment, then told officers he recently sold the
       equipment to an individual named “Foy.” The defendant subsequently told police
       he had given the equipment to his brother. Id. at 199.

¶ 43       After waiving his Miranda rights (see Miranda v. Arizona, 384 U.S. 436
       (1966)), the defendant made a statement to an assistant state’s attorney that he and
       Angela had argued, culminating with him striking her with his hand, fist, and a
       baseball bat. He additionally stated that he put Angela in the Calumet Sag Channel
       and cried when asked where Christopher was. At trial, his current girlfriend also
       testified that, upon entering the defendant’s apartment the day after Angela’s
       disappearance, certain items were missing, including a long orange and black
       electrical cord and his weight-lifting equipment. Evidence recovered from the
       defendant’s car included a pair of infant shoes and a blanket, both splattered with




                                              -8-
       blood, and a baseball bat. The genetic material extracted from the blood matched
       that of Angela Butler. Chapman, 194 Ill. 2d at 200-01.

¶ 44       Following the jury’s convictions, the defendant filed a pro se posttrial motion
       alleging, inter alia, ineffective assistance of trial counsel during both trial and
       sentencing. The defendant specifically argued that the attorneys were ineffective in
       “ ‘failing to provide competent representation, failing to act with reasonable
       diligence, and [for engaging in] conduct involving dishonesty, fraud, deceit, and
       misrepresentation.’ ” Id. at 228.

¶ 45       The trial court, after receiving the defendant’s pro se motion, repeatedly
       inquired as to the precise allegations of ineffectiveness. Defendant ultimately stated
       that trial counsel should have checked his phone and bank records from the day that
       Angela and Christopher disappeared. Despite testimony from Angela’s companion
       as to what he witnessed firsthand, the defendant contended that his phone and bank
       records could show that, on the day of the victims’ disappearance, he was “ ‘at a
       cash station *** withdrawing money.’ ” Id. at 229. When the court asked what that
       would prove, the defendant replied it would show that “ ‘if I was at a cash station
       or the house instead of traveling throughout the whole state searching for someone
       and preconceiving a crime to the victim that I don’t even know where they’re at in
       the first place.’ ” Id. The court denied the pro se posttrial motion. In reviewing
       counsel’s performance and finding it effective, the court stated that the defendant’s
       proffered evidence

          “ ‘would not alter the *** verdict of guilty in this particular case, because the
          evidence was overwhelming in this particular case. And as far as the mitigation
          and aggravation, it would not alter my opinion, based on the facts and
          circumstances of the case, considering both the aggravation and mitigation, that
          the death sentence is the appropriate sentence in this particular case.’ ” Id.

¶ 46       On appeal, the defendant argued that the trial court erred in evaluating the
       merits of his allegations rather than first determining whether to appoint new
       counsel to argue his ineffective assistance claim. In rejecting the defendant’s
       argument, this court found that the defendant’s assertions were conclusory and that
       the trial court thoroughly explored the matters raised in the defendant’s motion.
       Like the trial court, this court noted that “the record shows that the fact that




                                               -9-
       defendant withdrew money on the day that the victims disappeared would not have
       had any bearing on the case. This claim simply has no merit.” Id. at 231.

¶ 47       We find the Chapman trial court’s statement akin to a conclusion that the merits
       of the State’s case were so firmly founded and sufficient that, even if the factual
       bases for the defendant’s claim were true, they would not have altered the resulting
       conviction. The statement evinces a consideration of the final merits of the
       defendant’s case, while also recognizing the frivolity of Chapman’s claims. In
       subsequently finding the Chapman trial court’s proceedings proper, this court
       arrived at the same conclusion.

¶ 48        Defendant’s and the appellate court’s position, however, would require that the
       trial court examine only the factual basis in determining whether to appoint new
       counsel. Under this proposition, if the trial court in Chapman, for example, had
       ascertained that the defendant asked trial counsel to check his phone and bank
       records, which counsel declined to do because of its utter lack of utility, defendant’s
       position would still require appointing new counsel to address the spurious claim.
       We disagree with this proposition.

¶ 49     In support of his argument, defendant relies on the oft-cited passage from
       Moore, 207 Ill. 2d at 77-78:

          “[W]hen a defendant presents a pro se posttrial claim of ineffective assistance
          of counsel, the trial court should first examine the factual basis of the
          defendant’s claim. If the trial court determines that the claim lacks merit or
          pertains only to matters of trial strategy, then the court need not appoint new
          counsel and may deny the pro se motion.” (Emphasis added.)

       Defendant points out that although numerous cases have cited this passage, this
       court has not explicitly defined the term “lacks merit.”

¶ 50       Defendant asserts that a plain reading of this passage indicates that the “lacks
       merit” language relates only to the factual merits of a defendant’s claim and not the
       end legal merits. We disagree. Moore holds that a trial court first examines the
       factual basis of the claim, not that a trial court only examines the facts. A further
       examination of Moore in its entirety supports this interpretation.




                                               - 10 -
¶ 51       In that case, the defendant was convicted of first degree murder and then filed
       a pro se motion for appointment of counsel other than the public defender. The
       motion also alleged ineffective assistance of trial counsel. Id. at 70. At the posttrial
       hearing, noting that a state appellate defender would be appointed on the
       defendant’s appeal, the trial court declined to separately consider the defendant’s
       pro se motion alleging ineffective assistance of counsel. The court had similarly
       refused to consider the defendant’s motion for appointment of other counsel based
       on ineffectiveness during trial. Id. at 74.

¶ 52       On appeal, this court declared that “the trial court neither ‘denied’ the
       defendant’s pro se posttrial motion nor found the allegations therein to be
       ‘meritless,’ ” rather the trial court conducted no inquiry of any sort into defendant’s
       allegations. Id. at 75. We noted that Krankel, at a minimum, required more.

¶ 53       This court went on to explain that during the Krankel inquiry, “some
       interchange between the trial court and trial counsel regarding the facts and
       circumstances surrounding the allegedly ineffective representation is *** usually
       necessary in assessing what further action, if any, is warranted on a defendant’s
       claim.” Id. at 78. Additionally, the court can “base its evaluation of the defendant’s
       pro se allegations of ineffective assistance on its knowledge of defense counsel’s
       performance at trial and the insufficiency of the defendant’s allegations on their
       face.” Id. at 79.

¶ 54       Rather than placing a limit on what a trial court can consider during the inquiry
       into a defendant’s pro se allegations of ineffective assistance of counsel, Moore
       establishes a minimum threshold for the court’s Krankel consideration. Instead of
       defendant’s suggestion that a court can only consider the factual basis of the claim,
       Moore holds that, at the least, a consideration of the facts is necessary.

¶ 55       Again, defendant argues that few courts have specifically examined what the
       “lacks merit” language entails. We find it both more accurate and more pertinent to
       note that we have never distinguished between factual and legal merits when
       discussing whether a claim of ineffective assistance “lacks merit.”

¶ 56       The trial court, most familiar with the proceedings at issue, remains best
       situated to serve the interests of judicial economy by extinguishing conclusory
       claims. We decline to unduly limit the most effective arbiter between patently




                                                - 11 -
       frivolous claims and those showing possible neglect. The court can “base its
       evaluation of the defendant’s pro se allegations of ineffective assistance on its
       knowledge of defense counsel’s performance at trial and the insufficiency of the
       defendant’s allegations on their face.” Id. Our previous decisions assert the same.

¶ 57       In People v. Coleman, 158 Ill. 2d 319 (1994), this court examined a trial court’s
       preliminary Krankel inquiry where the defendant was convicted of first degree
       murder, armed robbery, and home invasion. The defendant subsequently alleged
       ineffective assistance of trial counsel for, inter alia, failing to file several pretrial
       motions, including a motion to quash arrest, a motion for a preliminary hearing,
       and a motion to suppress evidence. Id. at 350. The court conducted a preliminary
       investigation and found the arguments to be baseless and spurious. Id. at 350-51.

¶ 58       On review, this court found that a motion to quash arrest would have been
       improper because the defendant was not arrested but rather was charged after
       turning himself in for a separate murder. No motion for preliminary hearing was
       filed because the defendant was indicted via grand jury. Further, a motion to
       suppress evidence would have been inappropriate because no evidence was
       obtained from the defendant or anywhere he would have had a possessory interest.
       Id. at 351.

¶ 59       This court found “that the trial court could properly conclude that defendant’s
       claims had no basis and were thus spurious because defendant did not allege
       anything of which the trial court did not have firsthand knowledge.” Id. at 352.

¶ 60        As Chapman and Coleman demonstrate, following convictions resulting in
       significant sentences, a trial court will oftentimes be confronted with meritless
       pro se claims. In Chapman, although the evidence that the defendant effectively
       abducted the victims was undisputed, the defendant claimed his counsel’s failure
       to investigate phone and bank records evinced constitutionally inadequate
       representation. Chapman, 194 Ill. 2d at 228-29. In Coleman, the defendant’s claim
       was based upon motions that were not even applicable to his case. Coleman, 158
Ill. 2d at 351.

¶ 61       We find that, even in preliminary Krankel inquiries, a trial court must be able
       to consider the merits in their entirety when determining whether to appoint new
       counsel on a pro se posttrial claim of ineffective assistance of counsel. This serves




                                                - 12 -
       both the ends of justice and judicial economy.


¶ 62                         Appellate Court’s Proposed Framework

¶ 63       In reviewing whether the trial court properly considered the merits in denying
       defendant’s pro se posttrial claim of ineffective assistance of counsel, the appellate
       court seized upon language in this court’s opinion in People v. Johnson, 159 Ill. 2d
97, 126 (1994), to assert that there are four primary ways that a trial court may
       conclude that a claim lacks merit when conducting a Krankel inquiry. 2018 IL App
       (4th) 170605, ¶ 65. The appellate court held that when the court determines the
       ineffective assistance claim is (1) conclusory, (2) misleading, (3) legally
       immaterial, or (4) pertaining solely to an issue of trial strategy, it may conclude that
       a claim lacks merit. Id.

¶ 64       We now clarify that Johnson did not establish a framework composed of the
       four main reasons to deny a defendant’s pro se posttrial claim of ineffective
       assistance of counsel without appointing new counsel. In that case, we “scrutinized
       the transcript of the *** post-trial motion hearing and we [found] that the trial court
       conducted an adequate probe into the allegations of ineffective assistance of trial
       counsel.” Johnson, 159 Ill. 2d at 126. As this court did in concluding that the
       Johnson trial court rightfully found that the defendant’s allegations lacked merit,
       we adhere to a case-by-case, fact-specific examination, driven by the record.
       Indeed, the four descriptions in Johnson described why that particular claim lacked
       merit and therefore did not warrant appointing new counsel. Further, to find
       allegations “legally immaterial” implies that a trial court can certainly reach not
       only the factual basis, but also the overall merits of an ineffective assistance claim
       to decline appointing new counsel for further hearing.


¶ 65                  Trial Court Hearing on Ineffective Assistance of Counsel

¶ 66       In the case at bar, our review of the record reveals that the trial court conducted
       an adequate inquiry into defendant’s pro se posttrial allegations of ineffective
       assistance of counsel. Defendant does not appear to have presented the court with
       any valid arguments on the claims. We have examined the transcript of the posttrial




                                                - 13 -
       proceedings, and the trial court addressed each allegation with defendant before
       finding the claims conclusory.

¶ 67       The transcript reveals that the trial court inaccurately stated “I will rule as to
       whether or not I find that there was ineffective assistance in this situation.” While
       Krankel in fact requires a preliminary determination of possible neglect in deciding
       whether to appoint new counsel, the outcome was effectively the same. Defendant’s
       claims were meritless, and the court appropriately declined to appoint new counsel.
       Further, the court did accurately represent the proceedings in stating, “[i]f I find
       that the allegations are founded, I’ll have to appoint separate counsel, and we will
       proceed to a full-blown Krankel hearing.” It is apparent that the court was referring
       to a hearing on the claims with defendant represented by newly appointed counsel
       when referring to a “full-blown Krankel hearing.” Although the court’s description
       may have contained a few misnomers, this was an appropriately conducted inquiry.
       Defendant’s allegations were either matters of trial strategy or unfounded claims.

¶ 68       The record reveals that this trial centered largely on credibility. The court found
       defendant’s assertion that a thrown seat cushion resulted in a laceration requiring
       staples implausible. On cross-examination, the victim admitted she believed the
       incident was an accident. Further impeachment via text messages was thus deemed
       unnecessary by counsel. Through our scrutiny of the record, we find that defendant
       received effective assistance of counsel and was not prejudiced by his attorneys’
       performance. The court rightfully operated within its discretion to decline to
       appoint new counsel to address defendant’s pro se posttrial claims of ineffective
       assistance of counsel.


¶ 69                                      CONCLUSION

¶ 70       For the reasons discussed above, we hold that a trial court may consider both
       the facts and legal merits of a defendant’s pro se posttrial allegations of ineffective
       assistance of counsel at the preliminary inquiry stage. Accordingly, we reverse the
       judgment of the appellate court and affirm the judgment of the circuit court.


¶ 71      Appellate court judgment reversed.




                                               - 14 -
¶ 72   Circuit court judgment affirmed.




                                          - 15 -